Case: 15-12636   Date Filed: 04/18/2016   Page: 1 of 6


                                                                     [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12636
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:14-cv-02321-TGW



BARBARA U. UBEROI,

                                                            Plaintiff-Appellant,

                                  versus

SUPREME COURT OF FLORIDA,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 18, 2016)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 15-12636     Date Filed: 04/18/2016   Page: 2 of 6


      Barbara U. Uberoi appeals pro se the district court’s dismissal of her

complaint alleging that the Florida Supreme Court unlawfully denied her

application to become a member of the Florida Bar in violation of federal

bankruptcy law and her right to due process.

      Uberoi applied for admission to the Florida Bar in 2010. After conducting

an investigation into her character and fitness, the Florida Board of Bar Examiners

alleged that she had displayed a lack of candor in the admissions process. It also

alleged that Uberoi was financially irresponsible based on delinquencies to various

creditors and the dismissal of her Chapter 13 bankruptcy proceeding for failure to

make scheduled payments (she filed for bankruptcy in 2007). Uberoi filed a

written answer to the allegations and the Board held a hearing. It recommended to

the Florida Supreme Court that she be conditionally admitted to the Bar.

      The Florida Supreme Court rejected the Board’s recommendation. It denied

Uberoi admission to the Bar, citing her lack of candor and “refusal to repay her

financial obligations.” See Fla. Bd. of Bar Exam’rs re B.U.U., 124 So. 3d 172,

174–75 (Fla. 2013). It refused to entertain a rehearing on her application. Id. at

175. The United States Supreme Court denied Uberoi’s petition for certiorari.

B.U.U. v. Fla. Bd. of Bar Exam’rs, 134 S. Ct. 1949 (2014).

      Uberoi then sued the Florida Supreme Court in federal district court. She

alleged that its decision violated 11 U.S.C. § 525(a), which prohibits governmental


                                          2
                Case: 15-12636       Date Filed: 04/18/2016      Page: 3 of 6


units from discriminating against a person solely because she is a federal

bankruptcy debtor. She also alleged that one of the Florida Supreme Court’s bar

admission rules violated her right to procedural due process because it allowed the

court to deny her admission to the Bar without first holding its own hearing. She

asked for a judgment requiring the court to reconsider its opinion after holding a

hearing on her application. The Florida Supreme Court moved to dismiss her

complaint for lack of subject matter jurisdiction based on sovereign immunity and

the Rooker-Feldman 1 doctrine. The district court2 granted its motion to dismiss.

This is Uberoi’s appeal.

       We review de novo issues of subject matter jurisdiction. Univ. of S. Ala. v.

Am. Tobacco Co., 168 F.3d 405, 408 (11th Cir. 1999). Under the Rooker-Feldman

doctrine, federal district courts lack subject matter jurisdiction over claims, “based

on constitutional or other grounds, that a state court’s judicial decision in a

particular case has resulted in the unlawful denial of admission to a particular bar

applicant.” Berman v. Fla. Bd. of Bar Exam’rs, 794 F.2d 1529, 1530 (11th Cir.

1986) (citing D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486, 103 S. Ct.
1303, 1317 (1983)). “The Rooker–Feldman doctrine applies as long as the party



       1
        Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923), and D.C. Court of
Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).
       2
         The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C.
§ 636(c).

                                               3
               Case: 15-12636     Date Filed: 04/18/2016    Page: 4 of 6


had a reasonable opportunity to raise his federal claims in the state court

proceedings.” Dale v. Moore, 121 F.3d 624, 626 (11th Cir. 1997).

      In Uberoi’s prayer for relief for her § 525(a) claim, she asked that the district

court enjoin the Florida Supreme Court from refusing to grant her bar application.

That request indicates that her lawsuit “is clearly a challenge to a state court

judicial proceeding resulting in the denial of [her] . . . application.” See Berman,
794 F.2d at 1530. Uberoi’s contention that she did not have an opportunity to raise

her § 525(a) claim in the state proceedings is meritless. As the district court found,

the Board’s allegations about her financial irresponsibility and bankruptcy gave her

the opportunity to argue, either in her written answer or at the formal hearing (or

both), that it was improper for the Board to consider her bankruptcy filing. See

Dale, 121 F.3d at 627 (stating that a bar applicant had a reasonable opportunity to

raise a claim where he received notice that the Florida Board of Bar Examiners

would consider his mental illness in assessing his bar application and had an

opportunity to respond). The district court lacked subject matter jurisdiction over

Uberoi’s § 525(a) claim.

      District courts do have subject matter jurisdiction under the Rooker-Feldman

doctrine over “general challenges to state bar rules” like Uberoi’s due process

claim. See Feldman, 460 U.S. at 486, 103 S. Ct. at 1317. But the court

nonetheless lacked jurisdiction over that claim because sovereign immunity


                                           4
                 Case: 15-12636        Date Filed: 04/18/2016        Page: 5 of 6


independently bars it. Eleventh Amendment sovereign immunity prohibits federal

courts from entertaining suits brought by citizens against a state, including its

agencies and departments.3 Va. Office for Prot. & Advocacy v. Stewart, 563 U.S.
247, 253–54, 131 S. Ct. 1632, 1637–38 (2011); Papasan v. Allain, 478 U.S. 265,

276, 106 S. Ct. 2932, 2939 (1986). That “bar exists whether the relief sought is

legal or equitable.” Papasan, 478 U.S. at 276, 106 S. Ct. at 2939.

       Sovereign immunity bars Uberoi’s due process claim because the Florida

Supreme Court is a department of the State of Florida. See Fla. Const. art. v § 1

(vesting the judicial power of the State in its supreme court and other inferior

courts); see also Kaimowitz v. Florida Bar, 996 F.2d 1151, 1155 (11th Cir. 1993)

(stating that the “Eleventh Amendment prohibits actions against state courts”).

Contrary to her argument, the exception to sovereign immunity established in Ex

Parte Young, 209 U.S. 123, 28 S. Ct. 441 (1908), does not apply because she has

sued only the Florida Supreme Court and not any individual state officers. See

Stewart, 563 U.S. at 254–55, 131 S. Ct. at 1638 (stating that the exception applies

only where a plaintiff seeks prospective relief against a state official, not “when the

state is the real, substantial party in interest”) (quotation marks omitted); P.R.

Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146, 113 S. Ct.
3
        Sovereign immunity does not apply where a state waives it or Congress validly
abrogates it, but Uberoi does not argue that either of those exceptions applies to this claim.

                                                 5
              Case: 15-12636     Date Filed: 04/18/2016    Page: 6 of 6


684, 688–89 (1993) (“[The exception] has no application in suits against the States

and their agencies, which are barred regardless of the relief sought.”).

      AFFIRMED.




                                          6